Electronically Filed
                                         Intermediate Court of Appeals
                                         CAAP-XX-XXXXXXX
                                         11-OCT-2021
                                         08:05 AM
                                         Dkt. 87 ODMR



                       NO. CAAP-XX-XXXXXXX


              IN THE INTERMEDIATE COURT OF APPEALS
                     OF THE STATE OF HAWAI#I


       IN THE MATTER OF HAWAII FIRE FIGHTERS ASSOCIATION,
   IAFF, LOCAL 1463, AFL-CIO Complainant-Appellant-Appellant,
                               and
      RICK BLANGIARDI, MAYOR, CITY AND COUNTY OF HONOLULU;
             LIONEL CAMARA, JR., ACTING FIRE CHIEF,
                  CITY AND COUNTY OF HONOLULU;
     HONOLULU FIRE DEPARTMENT, CITY AND COUNTY OF HONOLULU;
                and CITY AND COUNTY OF HONOLULU,
                Respondents-Appellees-Appellees,
                               and
        HAWAII LABOR RELATIONS BOARD; KERRY KOMATSUBARA;
        SESNITA A.D. MOEPONO; and J N. MUSTO (2016-001),
                   Agency-Appellees-Appellees

       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CIVIL NO. 16-1-1390-07)


                              ORDER
      (By: Ginoza, Chief Judge, Leonard and Nakasone, JJ.)

          Upon consideration of Complainant-Appellant-Appellant

Hawaii Fire Fighters Association, IAFF, Local 1463, AFL-CIO's

Motion for Reconsideration filed on September 30, 2021, and the

records and files herein,
          IT IS HEREBY ORDERED that the Motion for

Reconsideration is denied.

          DATED: Honolulu, Hawai#i, October 11, 2021.

                                    /s/ Lisa M. Ginoza
                                    Chief Judge

                                    /s/ Katherine G. Leonard
                                    Associate Judge

                                    /s/ Karen T. Nakasone
                                    Associate Judge




                                2